Title: To George Washington from Nathanael Greene, 22 November 1781
From: Greene, Nathanael
To: Washington, George


                  
                     Dear Sir
                     
                        22 November 1781
                     
                  
                  Your affectionate letter of the 15th ultimo by Mr Mathews was this moment handed me.  I thank you most cordially for the kind attention you pay to Mrs Greene.  I did not expect she would have had the courage to engage in such a disagreeable journey and shall be extreme happy if she gets through it without meeting any capital misfortune.
                  I sinserely condole with Mrs Washington on the loss of her amiable Son—a loss which will be more sensibly felt from your continual absense.  He had all the domestic virtues which could endear him to a fond parent.  Time affords the only cure for a wounded spirit and that alone can change pointed grief into a less painful melancholy.  I beg you will present my most affectionate regards to her with many thanks for her kind wishes for my health and prosperity.  I also beg leave to offer you my warmest  acknowledgements for the pleasure and satisfaction you take in what ever contributes to my happiness; and to assure you that it will ever be among the first wishes of my life to hold a place in your esteem.
                  My public letters to Congress and to your self will fully inform you of our situation and prospects.  It must be confest they are much brighter than they have been; but we have still much to fear.  Clouds of discontent hang over our heads, and a feild of difficulties lies before us.  I am not accustomed to despair therefore I dont chuse to dwell upon the darkside of the picture.
                  Mr Mathews arrivd very seasonably; and I think will be elected Governor of the State.  General Gadsden is proposed by some but his age temper and bodily infirmity are objected to by others.  I shall be perfectly easy let who will be elected, being upon good terms with all parties: nor do I intend to concern my self with the state politicks in any sort, unless in matters connected with military operations.  With esteem and affection I am dear Sir Your Most Obedient humble Sert
                  
                     Nath. Greene
                  
                  
                     Your letter by Mr Fitzhugh has also been handed me; and he has got an appointment in the 3d Regt of dragoons.  I offerd him a place in my family; but he chose to serve in the Regiment.
                  
                  
               